         Case 1:17-cr-00548-PAC Document 476 Filed 06/24/21 Page 1 of 1

United States v. Joshua Schulte                                                    June 23, 2021
Hon. Paul A. Crotty                                                                  Page 1 of 1




                                                             June 24, 2021
By ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

We write in brief reply to the government’s June 23, 2021 letter regarding Mr. Schulte’s
interrupted access to the Courthouse SCIF housing the mirror image of the computers at the CIA.

It is imperative that Mr. Schulte get access to the Courthouse SCIF as soon as possible. Mr.
Schulte cannot properly prepare for the new trial without access to the mirror image of the CIA
computer – the very core of the issue in this case.1 In this regard, the government’s apparent
belief that Mr. Schulte can prepare his defense by reviewing “large quantity of declassified
exhibits and Section 3500 material outside of a SCIF, as well as using the new SCIF in the
USMS space to review classified hard-copy materials and confer with his attorney” (Govt. Letter
at 1) is irrelevant and incorrect. Among other things, the CIA computer in the 9th Floor SCIF
does not fit in the “new” SCIF housed inside of the Courthouse jail cell. Mr. Schutle faces
serious charges and to defend himself against those he need access to the SCIF that houses the
CIA computer as soon as possible, especially if the Court grants his request to proceed pro se.

We thank the Court for its time and consideration.

                                      Respectfully submitted,
                                      /s/
                                      Deborah A. Colson, Sabrina P. Shroff, Edward S. Zas
                                      Counsel for Joshua A. Schulte
cc: Government Counsel




1
  Notably, the government continues to block Mr. Schulte’s access to the mirror image even as
they provide to their outside expert with unfettered access to all of the CIA’s computers as part
of the government’s case-in-chief.
